/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites “separable parts”. Using broadest reasonable interpretation “separable parts” is interpreted as any part or component that can be separated or assembled/disassembled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "close to the one opening” in line 3, it is unclear if “the one opening” refers to the first or second opening.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (JP 2007287704) as evidenced by Lee et al. (US 2008/0128115)
Regarding claim 1, Kumagai teaches a fuel cell apparatus comprising: 
6; 
	a heat exchanger 11 which carries out heat exchange between exhaust gas 8 from the fuel cell module 6 and a medium, or water (P25; Fig. 1); 
a circulation line connected to the heat exchanger; the circulation line allowing the medium to circulate through the heat exchanger (P27; Fig. 1); 
a heat dissipator, or heat dissipation device 19 located in the circulation line (Fig. 1), the heat dissipater cooling the medium, water, flowing through the heat exchanger (P27; Fig. 1)
an exterior case, or packaging 28 which houses the fuel cell module 6, the heat exchanger 11, the heat dissipator 19, and at least part of the circulation line (P29; Fig. 2), the exterior case 28 provided with two ventilation holes, or inlet port 31 and outlet port 32/34 to which the two openings are connected via an air passageway, defined by the confines of the case (P27. 29; Fig. 2). 
	Kumagai teaches the heat dissipator comprises a duct which defines an air flow channel between the openings, openings defined by a fan using forced convection of air introduced in the radiator from outside and discharging (P27). Kumagai is silent in teaching the first and second opening of the duct with an air flow channel; however, given the configuration of Kumagai, with the fan, radiation and air forced through the dissipator, the heat dissipator must inherent have a first and second opening for the duct for air to travel through. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. MPEP 2112.01
Kumagai is silent in teaching that the fan is located closer to a first opening of the two openings than a second opening of the two openings in the air flow channel the fan producing 
Lee teaches a heat dissipator, or radiator module 1, with a duct defining an air flow channel between two openings, the duct comprising a plurality of separable parts, or impellars, pumps, ports, and fans. Lee teaches a fan 19 located closer to a first opening, or outlet formed by shroud 18, than a second opening of the two openings in the air flow channel, the fan producing blowing air (P45; Fig. 4); and 
	a radiator 17 located closer to the second opening, or front of the vanes 16a/16b than the first opening in the air flow channel, the radiator carrying out heat exchange between the medium and air flowing through an interior of the air flow channel (P46; Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the configuration of the heat dissipator of Lee, where the fan is located closer to a first opening of the two openings than a second opening of the two openings in the air flow channel the fan producing flowing air and a radiator located closer to the second opening than the first opening in the air flow channel, the radiator carrying out heat exchange between the medium and air flowing through an interior of the air flow channel, as the arrangement for the heat dissipator of Kumagai. One of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable. MPEP 2143
claim 2, modified Kumagai teaches the heat dissipator 19 is located below the fuel cell module 6 (Fig. 2). 
Regarding claim 3, modified Kumagai in view of Lee teaches that the plurality of separable parts of the duct include the first duct, or main duct, located close to the one opening, wherein the other separable parts include the fan, pump, radiator unit etc. (Fig. 2). 
Regarding claim 4, modified Kumagai in view of Lee teaches the heat dissipator includes a duct through which the air flows, comprised of radiator unit 12, the central body, flow guide vanes 16b, and shroud 18 (Fig. 3). 
Modified Kumagai in view of Lee is silent in the plurality of ducts include the first duct, an upper duct and a lower duct which are vertically separable from each other; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the plurality of duct components (radiator/central body/shroud – interpreted as lower duct/first duct/upper duct)  make the elements separable for the ease of manufacture, cleaning, and replacement of parts over time. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 
Regarding claim 5, modified Kumagai teaches at least the first duct lies outside a range of the fuel cell module, as seen in a transparent plan view of the fuel cell apparatus (Fig. 2). 
Regarding claim 7, modified Kumagai teaches the fan operates to discharge (P27), in addition to air introduced from one of the ventilation holes, air present in portions other than the heat dissipator in the exterior case, or packaging (P27-29. 49; Fig. 2)
claim 8, modified Kumagai teaches a bottom face of the air passageway slopes downwardly toward the first opening (P37-38; Fig. 2. 7. 8 – where walls of are vertically downward toward opening). 
Regarding claim 9, modified Kumagai teaches a bottom face of the air passageway is provided with a drain hole (P50; Fig. 2. 7). 
Regarding claim 10, modified Kumagai in view of Lee teaches the duct is provided with an air outlet located close to the first opening, or outlet of first opening, formed by shroud 18 and an air inlet located close to the second opening, formed by the main central duct between radiator 12 and vanes 16, and an opening area of the air inlet is greater than an opening area of the air outlet, which concaves in from shroud 18 (Fig. 4). 
Regarding claim 11, modified Kumagai teaches the ventilation hole 32 connected to the first opening is disposed in one side face of the exterior case (P86; Fig. 3), and 
the ventilation hole 31 connected to the second opening is disposed in another side face, or the front face, of the exterior case contiguous to the one side face (P86; Fig. 5). 
Regarding claim 12, modified Kumagai teaches a plurality of auxiliary machines which operate the fuel cell module, wherein at least part of the plurality of auxiliary machines is disposed in the air flow channel (Fig. 2).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai as evidenced by Lee as applied to at least claim 1 above, and further in view of Shimizu et al. (US 2011/0151297).
Regarding claim 6, modified Kumagai teaches the heat dissipator with a duct of claim 1. 

Shimizu is considered analogous art because the reference is reasonably pertinent to the problem faced by the inventor. See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. MPEP 2141.01 (a) Kumagai teaches a heat dissipator and Shimizu teaches a material to use for better heat dissipation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the duct of modified Kumagai made of a resin, as taught by Shimizu, to effectively dissipate heat. 
Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takao (JP 2016090082A) in view of Takahashi et al. (US 2009/0017352). 
Regarding claim 1, Takao teaches a fuel cell apparatus (P9) comprising: 
	a fuel cell module 34; 
a heat exchanger 12 which carries out heat exchange between exhaust gas from the fuel cell module 34 and a medium, or water (P11; Fig. 1); 
a circulation line, or water line 22, connected to the heat exchanger; the circulation line allowing the medium to circulate through the heat exchanger (P11; Fig. 1); 
a heat dissipator 22a located in the circulation line (Fig. 1), the heat dissipater cooling the medium, water, flowing through the heat exchanger (P16; Fig. 1)
an exterior case, or housing 10a, which houses the fuel cell module 34, the heat exchanger 12, the heat dissipator 22a, and at least part of the circulation line (Fig. 1). 

Takao is silent in teaching the heat dissipator comprises a duct which defines an air flow channel between the two openings, the duct comprising a plurality of separable parts; a fan located closer to a first opening of the two openings than a second opening of the two openings in the air flow channel the fan producing flowing air and a radiator located closer to the second opening than the first opening in the air flow channel, the radiator carrying out heat exchange between the medium and air flowing through an interior of the air flow channel; and the exterior case is provided with two ventilation holes to which the two openings are connected directly or via an air passageway, respectively; however, Takahashi, in a similar field of endeavor related to a fuel cell apparatus (P8), teaches a method of heat dissipation unit that uses air to cool a medium within a fuel cell apparatus. 
Takahashi teaches the heat dissipator unit comprises a duct, or inside space of dissipator, which defines an air flow channel between the two openings (Fig. 1. 8), the duct comprising a plurality of separable parts, or the fan and radiator which can be separated or disassembled (Fig. 8)
a fan 34/50 is located closer to a first opening, or wind outlet 76, of the two openings than a second opening in the air flow channel, the fan producing flowing air (P59; Fig. 1. 8)
a radiator 32/48 is located more closely to the second opening, or entrance of the outside air to the dissipator, than the first opening of the air flow channel, the radiator carrying out heat exchange between a medium and air flowing through an interior of the air flow channel (P59); 
62 and wind outlet 74, to which the two openings are connected via an air passageway, defined by the confines of the case
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the configuration of the heat dissipator of Takashashi, and have the case with two ventilation holes, to provide the necessary air, in the fuel cell apparatus of Takao, to perform the function taught by Takao. One of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable. MPEP 2143
Regarding claim 2, modified Takao teaches the heat dissipator 22a is located below the fuel cell module 34 (Fig. 1). 
Regarding claim 12, modified Takao teaches a plurality of auxiliary machines which operate the fuel cell module, wherein at least part of the plurality of auxiliary machines is disposed in the air flow channel (Fig. 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729